OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/1/2015                                                COA No. 02-11-00087-CR
GARD, RICHARL ALLAN           Tr. Ct. No. 1184098D                     PD-1300-15
The appellant’s pro se petition for discretionary review has this day been received
and filed.
                                                                  Abel Acosta, Clerk

                             RICHARD ALLAN GARD
                             TDC# 1712695
                             DUNCAN UNIT
                             1502 S. FIRST ST.
                             DIBOLL, TX 75941
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/1/2015                                                COA No. 02-11-00087-CR
GARD, RICHARL ALLAN           Tr. Ct. No. 1184098D                     PD-1300-15
The appellant’s pro se petition for discretionary review has this day been received
and filed.
                                                                  Abel Acosta, Clerk

                             DISTRICT ATTORNEY TARRANT COUNTY
                             SHAREN WILSON
                             401 WEST BELKNAP
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/1/2015                                                COA No. 02-11-00087-CR
GARD, RICHARL ALLAN           Tr. Ct. No. 1184098D                     PD-1300-15
The appellant’s pro se petition for discretionary review has this day been received
and filed.
                                                                  Abel Acosta, Clerk

                             LISA MCMINN
                             STATE PROSECUTING ATTORNEY
                             P.O. BOX 13046
                             AUSTIN, TX 78711
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/1/2015                                                COA No. 02-11-00087-CR
GARD, RICHARL ALLAN           Tr. Ct. No. 1184098D                     PD-1300-15
The appellant’s pro se petition for discretionary review has this day been received
and filed.
                                                                  Abel Acosta, Clerk

                             2ND COURT OF APPEALS CLERK
                             DEBRA SPISAK
                             401 W. BELKNAP, STE 9000
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *